Citation Nr: 1440054	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  05-13 540	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1970. 

The claim of service connection for a low back disability comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal has since been transferred to the RO in Montgomery, Alabama.  A videoconference hearing as to this issue was held before the undersigned in May 2009.  The Board remanded this issue for additional development in June 2009 and April 2011.  The Board denied the Veteran's claim of service connection for a low back disability in December 2011 and he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 joint motion for remand (JMR), the Court vacated the December 2011 Board decision and remanded the matter for compliance with the terms of the JMR.  The Board thereafter remanded this issue for additional development in November 2012.

The application to reopen the claim of service connection for tinnitus comes before the Board on appeal from a June 2008 decision by the RO.  A videoconference hearing as to this issue, as well as the low back issue, was held before the undersigned in July 2014.  

The claims of service connection for tinnitus and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An October 2005 rating decision denied the Veteran's claim of service connection for tinnitus.

2.  The evidence received since the time of the final October 2005 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for tinnitus is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

However, given the fully favorable decision with respect to the Veteran's claim to reopen, the Board finds that discussion of the VCAA notice provided to the claimant is unnecessary since any deficiency in the timing or content of such notice would constitute harmless error.  


The Claim to Reopen

The RO initially denied service connection for tinnitus in an October 2005 rating decision.  The Veteran did not appeal the October 2005 rating decision.  Moreover, the record does not show that the Veteran, following the rating decision, submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period.  38 C.F.R. § 3.156(b) (2013).  Therefore, the Board finds that the rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In this regard, in order to establish service connection for the claimed disability, there must be probative evidence (1) of a current disability; (2) of in-service incurrence or aggravation of a disease or injury; and (3) of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board notes that the October 2005 rating decision denied the claim because, among other things, the record did not show that the Veteran had a diagnosis of tinnitus.  However, since the October 2005 rating decision, the December 2007 VA examiner diagnosed the Veteran with tinnitus.  As this addresses a basis for the prior denial, the Board finds the VA examination report is new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.


REMAND

As to the newly reopened claim of service connection for tinnitus, the Board finds that a remand is required because the existing record does not contain a medical opinion as to its relationship, if any, to the Veteran's already service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Also see 38 C.F.R. § 3.310 (2013).

As to the claim of service connection for a low back disability, the Board notes that this issue was recertified to the Board before the AOJ, as directed in the November 2012 remand, could contact the National Personnel Records Center (NPRC) to obtain outstanding service treatment records (STRs) and, if no such records could be found, make a formal finding unavailability.  Therefore, the Board finds that a remand to complete this development is required.  See 38 C.F.R. § 19.9 (2013). 

In this regard, in a November 2010 statement in support of claim as well as the July 2014 personal hearing, the Veteran notified VA that he received treatment for his low back disability while on active duty from 1968 to 1970 in Germany at military facilities located in the following cities: Wiesbaden, Mainz, Heidelberg, and Stuttgart.  Therefore, while the appeal is in remand status the search for the Veteran's outstanding STRs from NPRC should include any records generated at these facilities during the time frame the Veteran indicated.  See 38 U.S.C.A. § 5103A(d) (West 2002). 

In addition, at the July 2014 personal hearing the Veteran testified that his low back complaints caused him to change jobs from a 2 1/2 ton truck driver, to a car pool driver, and later back to a truck driver.  The appellant's representative requested that the Veteran's service personnel records be sought as these may corroborate his change in duty assignments and the reasons for that change.  As this is reasonable, attempts to obtain the Veteran's service personnel records should be made.  Id.

Next, the Board notes that the record does not contain any of the Veteran treatment records from the time of his 1970 separation from active duty to 1999, his treatment records from Dr. Carter A. Smith, a chiropractor who provided an opinion on this matter in May 2010, or his post-June 2008 treatment records from the Biloxi and Mobile VA Medical Centers.  Such records should be sought.  Id.

If the above development documents the Veteran's claims regarding receiving ongoing treatment for his low back disability in-service and/or since shortly after service, the Board also finds that an addendum should be obtained to the May 2011 VA examination regarding the origins of the claimant's current low back disability while the appeal is in remand status.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the Veteran's service personnel records as well as that a thorough search be undertaken for any STRs pertaining to his treatment for his low back disability at military medical facilities located in Wiesbaden, Mainz, Heidelberg, and Stuttgart Germany from 1968 to 1970.  If no such records can be found, or if they have been destroyed, confirmation of this should be documented and a formal finding of record unavailability promulgated.

2.  After obtaining all needed authorizations from the Veteran, obtain and associate with the claims file any outstanding treatment records dated from 1970 to 1999.

3.  Obtain and associate with the claims file the Veteran's post-post-June 2008 treatment records from the Biloxi and Mobile VA Medical Centers.

4.  After obtaining an authorization from the Veteran, obtain and associate with the claims file his treatment records from Dr. Carter A. Smith.

5.  After undertaking the above development to the extent possible, provide the Veteran with an examination to address whether his tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:  

	i.)  Is it at least as likely as not that the Veteran's tinnitus was directly caused by his service-connected bilateral hearing loss? 

	ii.)  Is it at least as likely as not that the Veteran's tinnitus was aggravated (permanently worsened) by his service-connected bilateral hearing loss?

In addressing these questions, the examiner should discuss the significance, if any, of the following:

a. the February 2004 VA audiological examination  in which the Veteran denied having tinnitus; 

b. the personal hearing testimony in which he claimed to have a problem with tinnitus since service; and

c. the personal hearing testimony in which he claimed to have a problem with worsening hearing loss as he gets older.

In providing the above opinions the examiner should include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical authority as needed.   

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

6.  If the above development documents the Veteran's claims regarding receiving ongoing treatment for his low back disability in-service and/or since shortly after service, an addendum should be obtained to the May 2011 VA examination from the same examiner or another qualified examiner as to the origins of the claimant's current low back disability.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran if needed, the examiner should provide answers to the following questions:  

i.)  Is it at least as likely as not that any of the Veteran's current low back disabilities were caused by his military service? 

ii.)  Is it at least as likely as not that arthritis of the low back manifested itself to a compensable degree in the first post-service year?

In addressing these questions, the examiner should discuss the significance, if any, of the following:

a)  The Veteran's claims regarding having ongoing problems with his low back since he injured it driving a 2 1/2 ton cargo truck whose cab was too small for him to drive without bending over the steering wheel; 

b)  the 2001 work injury;  

c)  the May 2010 opinion from Dr. Carter A.  Smith; and 

d)  the May 2011 VA examiner's opinion.

In providing the above opinions the examiner should include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical authority as needed.   

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

7.  After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


